The plaintiff sued the defendants on a note given by them to a former administrator (pendente lite) of his intestate, for property purchased at a sale of such first administrator.
As a defense, the defendants allege in their answer that Whitmore, the administrator pendente lite induced the defendant, Wm. H. Smith, to purchase the property at the sale above alluded to, upon the promise that the amount of his bid, to-wit: $354.99, should be credited on a claim which he held against the administrator's intestate. Soon after the sale, and before the note he gave became due, another administrator was appointed, who refused to carry out the said agreement. There were other allegations in the answer, not material at this time to be stated.
His Honor upon hearing the pleadings, adjudged that Henry B. Whitmore, the administrator pendente lite, be made a party-defendant, to the end that the promise alleged in the answer might be litigated. From this judgment the plaintiff appealed.
The only point raised by the pleadings is decided in Johnston v.Neville, 177, ante. Here his Honor directed one Whitmore to be made a party defendant upon the suggestion that he had while administrator pendente lite induced the defendant   (180) W. H. Smith to bid at the sale of the effects of his intestate, promising the said Smith that the amount of his bids should go as a payment on a large debt due from his intestate to the said Smith.
This alleged agreement has never been executed; on the contrary the plaintiff now seeks to recover the amount of the defendant's bid.
His Honor it appears deemed it equitable that Whitmore should be made a party; but whether the defendant Smith will be benefited thereby or otherwise it is not for us to consider.
PER CURIAM.                                 Affirmed.